 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS' UNION, A. F. OF L.,Case No. R-42208.-Decided September 22,1942Jurisdiction:telegraph. industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessaryUnit Appropriate for Collective Bargaining:all commercial, plant, and trafficdepartment employees in the Fourth District of the Lake Division of theCompany, including all managers of non-functional offices and relief managers,but excluding employees in divisional cities, the district superintendent, dis-trict sales manager, chief clerk to district superintendent, confidential stenog-rapher to district superintendent, city foremen, maintenance foremen, chiefoperators and managers at functional offices, temporary employees, temporarydistributionmessengers, floating line gangs, and the district manager.Mr. E. R. Riddle,of Chicago, Ill., for the Company.Hr. H. G. Steinbrenner,of Chicago, Ill., for the CTU.Hr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Commercial Telegraphers' Union, A.F. of L., herein called the CTU, alleging that a question affectingcommerce had arisen concerning, the representation of, employees 'ofThe Western Union Telegraph Company, herein called, the Company,theNational Labor Relations Board provided for an 'appropriatehearing upon due notice before W. P. Webb, Trial Examiner. Saidhearing was held at Cleveland, Ohio, on August 26, 1942. The Board,the Company, and the CTU appeared and participated in the hearing.'All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free'American Communications Association was served with notice but did not arpear atthe hearing.44 N. L. R. B., No. 54.307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entirerecord inthe case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tion with its principal office at New York City. It is engaged through-out the United States and in various foreign countries in the receivingand transmission by telegraph and cable of intrastate, interstate, andinternational communications.In the operation-of its national andinternational communications system, the Company owns and/or oper-ates 210,311 miles of pole lines, 4,082 miles of landline cable, 1,878,197miles of wire, 30,312 nautical miles of ocean cable, and 19,140 tele-graph offices.We are here concerned with the Fourth District.of theLake Division of the Company.II.THE ORGANIZATION INVOLVEI). ,Come 'ercial Telegraphers' Union is a labor organization affiliatedwith the American Federation of Labor, admitting to membership.employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize any labor organization as arepresentative of its employees until such time as the Board determinesthe appropriate bargaining agency or agencies.A statement of a Field Examiner of the Board, introduced into-evidence during the hearing, indicates that the CTU represents asubstantial number of the employees in the unit hereinafter found tobe appropriate 2We find that a question affecting commerce hasarisen-concerning-the representation of employees of the Company, within themeaning-of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe parties agree thatcommercial,plant, and traffic departmentemployees in the Fourth District of the Lake Division of the Companyconstitute a unit appropriate for the purposes of collective bargaining.32 The Field Examiner reported that the CTU presented 118 membership-application,cards, bearing the names of persons who appear on a pay roll of the Company.There-are approximately 575 employees in the unit hereinafter found to be appropriate.This unit would include seVeral plant department employees ,rho,although on the-Lake Division pay roll, work just over the boundary lines of that Division. THE WESTERN UNION TELEGRAPH COMPANY`;:309The CTU has been certified as the exclusive representative of theemployees 'at the Springfield, Ohio, office of the Company, which ispart of the Fourth District of the Lake Division.However, no con-tract has been entered into between it and the Company for suchemployees.The Springfield office is designated by the Company as anon-functional office and is of 'the type usually, included in district-wide units.The CTU stated at the hearing that it is willing to waiveits certification as the exclusive representative of the employees atthe Springfield, Ohio, office.We shall include the Springfield office inthe unit.All parties agree, and we find, that employees in divisional cities,the district superintendent, district salesmanager, chief,, clerk' todistrict superintendent, confidential stenographer to district superin-tendent, city foremen, maintenance foremen, chief -operators and man-agers at functional offices, and floating line gangs, should be excludedfrom the unit.The only contro\-ersy with respect to the unit concerns managersof non-functional offices having,--10 or more employees, relief-man-agers, and the district manager.The CTU urges that all such em-ployees be included in the unit, and the Company that they beexcluded.Managers of non-functional ofjlce.ti having 10 or more employees:The Company urges that all such employees be excluded from the uniton the ground that they represent the management; the CTU urgesthat they be included.Although it appears that such managers dohave some authority, they and the other employees of the districtoffices are under the supervision of a district superintendent. In ac-cordance with our usual practice, we shall include all managers` ofnon-functional district offices in the Fourth District of the Lake Divi-sion of the Company in the appropriate unit.ReliefManagers:Such employees relieve managers of non-func-tional offices throughout the District when they are absent for variousreasons.As pointed out above, the parties agreed to include allmanagers of non-functional offices having less than 10 employees andwe have found that managers of such offices that have more than10 employees should be included in the unit.Under these circum-stances, we shall also include relief managers in the unit.District Manager:This employee is on the staff of the district super-intendent and travels throughout the Fourth District.He has theauthority and does, in fact, supervise other managers.We shall ex-clude the district manager from the unit.We find that all commercial, plant, and traffic department employeesin-the-Fourth District of the Lake Division of the Company, includingallmanagers of non-functional offices and relief managers, but ex- 310DECISIONSOF NATIONAL LABOR'RELATIONS, BOARDchiding employees in divisional cities, the district superintendent, dis-trict sales manager, chief clerk to district superintendent, confidentialstenographer to district superintendent, city foremen, maintenanceforemen, chief operators and managers at functional offices, temporaryemployees, temporary distribution messengers, floating line gangs, andthe district manager, constitute a unit appropriate for-the -purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be, resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations -Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part' of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Western UnionTelegraph Company, an election by secret ballot shall be .conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction, and supervision of theRegionalDirector for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the employees in- theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Commer-cial -Telegraphers' Union, 'affiliated with the American Federation 'ofLabor, for the purposes of collective bargaining.'MR. WM. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Election.